Citation Nr: 1232393	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected fractured right leg disability.

2.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected fractured right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1965 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a March 2009 substantive appeal on a Form 9, the Veteran indicated he did not want a Board hearing.  However, in a March 2009 letter, his representative requested a Board hearing.  Due to the conflicting statements, the Board sent the Veteran a letter in July 2012 to clarify whether he wanted a Board hearing.  In a response dated in July 2012, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge of the Board via a videoconference hearing at his local regional office.  Thus, in compliance with the Veteran's request, he should be scheduled for a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify him of the date, time and location of his hearing and place a copy of the hearing notice letter in his claims file.  If the Veteran fails to appear for such a scheduled hearing, or otherwise indicates he no longer desires such a hearing, this should be documented in the record.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


